Title: To Thomas Jefferson from James Monroe, 20 May 1784
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Annapolis May 20. 1784

I have received Mr. Hopkinsons letter enclosing from the office of finance a bill containing 506 ⅔ dolrs. which I will negotiate agreeably to your desire, pay the Intendant the sum you owe him and transmit the balance. The committee, of which I am a member, appointed to view the country around Georgeton under the Princeton engagement set out this morning upon that business. I think with you that it will be proper to effect this business before the adjournment and no time may better be spar’d than the present. For four or 5. days past the qualification of the Delegates from R. I. hath been the only subject before us. The motion respecting them was from Mr. Read. This brought forward the report of the com–  mittee [which] was against them and conformable to the principle established in the case of Delaware. Upon the question shall the resolution stand, 4. States voted in the affirmative, 2. in the Negative and 3. were divided. Of course it was enterd in the journals that it was lost. The question then was are they under this vote delegates? On the side of those in the negative the arguments are—if 7. states were on the floor represented generally by but two members and the question was, shall a delegation retain its seat, or any particular member, the time of service having actually expir’d, the vote of one member only would keep him in Congress. 2. That the question is not, shall they be turn’d out? It is not an ordinary legislative act, but a judicial one and the confederation the law and to be appli’d to the case in question. It is a question of right. Does it or not exist? If it does what number of States are necessary to confirm it. That in all judicial the decisions the majority of at least the siting members is necessary to establish any right. In most or indeed all a majority of the commission. That here it is more essentially necessary, that the majority of the U.S. in Congress assembled are competent only to the inferior duties of government; that 9. States are necessary to the most important acts. That a scrupulous attention to the object and principles of the confederation would perhaps require that the number necessary to govern the States should concur in the opinion of the validity of their respective credentials, but that neither the policy of the confederation nor any principle of government will admit that the consent of less than 7. States shall be necessary. That in this case there is not only a minority of the U.S. in Congress assembled in their favor but a minority of those present. On the other side it was argued. that having their seats 7. States are necessary to turn them out; that the power of excluding delegations from their character and office should not be committed to a less number. That if the question was shall a delegation be admitted under indisputable credentials from his State, the number present being as before stated, and only one member voted against it, it would be negativ’d. That this would be a dangerous engine in the hands of party-men. That the resolution of the committee against them was negativ’d and of course they remain members. I submit to you the reasons on both sides as they occur to me at present but perhaps I do not recollect the whole for being just ready to mount our horses, I have not time to be so particular as I could wish. Give me your opinion upon this affair. I have negotiated the affair of the bill, paid the Intendant 7£.10s. and inclose you the balance except three dollrs. which he  gave me in money and which I reserve not being able to send it. I inclose you a cypher which I hope you will be able to read, but upon examining it I find it incomplete and must therefore leave it with Mr. Clerici to be finish’d and sent by post. The gentlemen wait for me and have only time to add that I am yr. affect. friend & servt.,

Jas. Monroe

